Concurring Opinion.
Jordan, J .
-I concur in the result reached in this appeal for the reason asserted in the opinion of the co.urt that the right or power conferred upon the legal voters of a township or ward of a city, under section nine of the statute in controversy, can not be delegated by such voters to some special agent in such a manner as the exercise of such power will be- made to depend upon the mere discretion of the agent.. While I concur in this view, I do not profess to approve of all the statements and obiter embraced in the majority opinion.
No question is involved in this case as to whether th» document or paper, denominated by section nine as “a remonstrance in writing”, shall be treated as of the nature or character of a pleading in the proceedings upon the par ticular application for a license to which it may be directed *19In State v. Gerhardt, 145 Ind. 439, it is held that section nine of the act in question, by authorizing the remonstrance therein provided, thereby imposed a condition or prohibition upon the jurisdiction of the board of commissioners in respect to granting a license to retail intoxicating liquors; and the mere fact, if found to exist, that a remonstrance in writing, whereby a majority of the legal voters of the township or' ward disclose their opposition to the granting of a license to an applicant, was filed with the county auditor three days before the beginning of the regular session of the board of commissioners, was in effect to destroy the power or jurisdiction of the board over the matter of the application, and that it could proceed no further therein but must dismiss such application. The remonstrance intended by the statute has no regard whatever for the merits of the proceeding under the petition of the applicant, but simply affects the jurisdiction of the board therein, and is quite different in its nature or character from the remonstrance involved in the case of Castle v. Bell, 145 Ind. 8. It is certainly a misnomer to denominate the remonstrance authorized hy the section in question as an answer. In no manner can it be said to respond to the application ■ for a license, but in effect it simply says, in terse terms, that “We, the undersigned, oppose or forbid the granting of a license to,” etc.
In concurring in the reversal of the judgment in this case, I am not to be understood as impliedly, or otherwise, affirming that the legal voters of a township, or ward, as the case may be, can not under any circumstances 'be permitted to remonstrate, under section nine, supra, through' the agency of another.